Citation Nr: 0902213	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-36 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a back condition, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1978 to December 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO reopened the veteran's claim 
seeking entitlement to service connection for a back 
condition, but denied the claim on the merits.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  As is discussed more fully 
below, prior to any consideration of the veteran's claim on 
the merits the Board is first required to consider the issue 
of finality.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  The issue 
on appeal has been recharacterized as shown above.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the 
Nashville RO in November 2008.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In a decision dated in August 2002, the RO confirmed a 
previous RO decision that denied service connection for low 
back disability, which had been based on the finding that 
there was insufficient evidence establishing a current 
diagnosis of a chronic disability of the lumbar spine; the 
veteran did not appeal the August 2002 decision within one 
year of being notified.  

2.  The evidence received since the August 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a back condition.

3.  The most probative evidence of record does not link the 
veteran's current back condition to any event or injury he 
experienced during his military service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the 
reopening of the claim for entitlement to service 
connection for a back condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 2002 
rating decision is new and material, and the veteran's 
claim for service connection for a back condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for entitlement to service connection for a 
back condition have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to the veteran's request to reopen a previously denied 
claim, the Board notes that the veteran was provided a notice 
letter in November 2004.  The November 2004 letter informed 
the veteran of the basis for the previous denial of his 
claim, and described what constituted new and material 
evidence.  As, in the decision below, the Board grants the 
veteran's request to reopen his claim for service connection 
for a back condition, regardless of whether the provisions 
specifying the required notice have been met in this case, no 
harm or prejudice to the veteran has resulted.  

As to the veteran's the underlying claim for service 
connection for a back condition, the Board finds that the 
veteran received notice of the relevant laws and regulations 
in the November 2004 notice letter.  The November 2004 letter 
was sent prior to the initial unfavorable decision by VA in 
February 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met as to the 
veteran's service connection claim.  

Additionally, a supplemental notice letter sent to the 
veteran in July 2006 addressed the relevant rating criteria 
and effective date provisions, compliant with the 
requirements of Dingess.  While the required notice was not 
provided to the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a).  Furthermore, as the supplemental notice letter was 
followed by a readjudication of the veteran's claim in 
supplemental statements of the case (SSOC) in December 2006, 
May 2008 and August 2008, any error in the timing of the 
notice was harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The Board also notes that as service 
connection is being denied as to the veteran's claim of 
service connection for a back condition, no rating or 
effective date will be assigned.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

Based on the foregoing, the Board finds that the November 
2004 and July 2006 notice letters adequately informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, the Board concludes that 
VA has provided to the veteran, all of the notice required by 
law.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the veteran's service 
treatment records, VA medical records, and private medical 
records.  The veteran was afforded VA examinations to assess 
the manifestations and etiology of his claimed low back 
disability in November 2006 and June 2008.  The Board notes 
that multiple attempts were made to obtain the veteran's 
records from the social security administration (SSA).  
However, as indicated by a response from the SSA in May 2008, 
the medical records associated with the veteran's claim for 
benefits could not be located.  Additional attempts to obtain 
these records would be futile.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with an October 2005 statement of 
the case (SOC), and SSOCs issued in December 2006, May 2008 
and August 2008.  The SOC and SSOCs specified the reasons for 
the continuing denial of the veteran's claim for service 
connection and, in so doing, informed him of the evidence 
that was still required to substantiate his claim.  In August 
2008, the veteran submitted a statement indicating that he 
had no other information or evidence to submit to VA.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





II.  Law and Analysis

A.  New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The Board observes that the veteran's claim of entitlement to 
service connection for a back condition was originally denied 
in an April 1986 rating decision based upon the lack of a 
currently diagnosed disability.  Although he was seen for 
complaints of low back pain in service, the RO found there 
was no current evidence showing a chronic pathology for low 
back pain that could be related to his active service.  
Reference was made to a negative February 1986 VA 
examination.  The veteran was notified of that decision and 
of his appellate rights, but did not file an appeal.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.



The veteran's claim was subsequently denied in rating 
decisions in May 2002 and August 2002 for lack of new and 
material evidence.  The evidence considered at that time 
consisted of treatment records documenting a current 
disability of the low back disability.  None of those records 
made any reference to the veteran's active service, however.  
Again, the veteran was notified of the decisions and of his 
appellate rights, but did not file an appeal.  Therefore, 
these rating decision became final as to the veteran's claim.

In October 2004, the veteran again requested that the VA 
reopen and reconsider his claim for service connection for a 
back condition.  In a February 2005 rating decision, the RO 
found sufficient new and material evidence to reopen the 
veteran's claim, but again denied the claim on the merits.  
The veteran filed a timely notice of disagreement (NOD) in 
February 2005.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  The same statutory reopening requirements 
apply to prior final RO decisions, as to final decisions 
rendered by the Board.  Suttmann v. Brown, 5 Vet. App. 127, 
135 (1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted to 
reopen the claim.

The evidence associated with the claims file subsequent to 
the August 2002 rating decision includes, but is not limited 
to the July 2006 letter of Dr. S. D. N., a private physician, 
who states his professional opinion that the veteran 
experienced an injury while on active duty in the military, 
that caused his currently diagnosed degenerative disk disease 
(DDD) and disk herniation.  As the veteran's claim was 
previously denied in part because there was no evidence of a 
nexus between the veteran's claimed disabling condition and 
his military service, the new records are probative of the 
issue upon which the previous denial was based.  For purposes 
of reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The Board is prohibited from 
weighing the relative value of the new evidence in making its 
decision to reopen.  See id.

For the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a back condition.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a).

B.  Service Connection for a Back Condition

As discussed above, VA has satisfied its duty to inform and 
assist the veteran in this case.  Therefore, the veteran will 
not be prejudiced as a result of the Board's proceeding to 
the merits of his claim for service connection for a back 
condition.

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
condition.

As demonstrated in the July 2008 VA examination report, the 
veteran has been diagnosed with moderate spondylosis of his 
lumbar spine.  The November 2006 VA examiner also diagnosed 
DDD, and chronic neuropathy.  Spondylosis of the lumbosacral 
spine was diagnosed in the June 2008 VA examination.  The 
Board finds that the veteran's current diagnoses satisfy the 
requirement that the claimant demonstrate a current disability 
in order to receive service connection.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004).

Service treatment records from October 1985 document the 
veteran's complaints of low back pain, diagnosed as 
musculoskeletal low back pain.  At his separation examination 
in October 1985, the examiner noted that the veteran exhibited 
mild left paravertebral tenderness to palpation.  While on 
terminal leave, the veteran sought treatment at a family 
practice clinic in November 1985 and December 1985 for 
complaints of back pain, that was noted to be resolving.  
Based upon the foregoing, the Board finds that the veteran 
experienced an injury or event during his military service to 
which his current disability might be related.  See id.  The 
Board must now consider whether there is competent medical 
evidence establishing a nexus between the veteran's claimed 
disability and his military service.  See id.

The veteran has repeatedly asserted that his documented in-
service back injury caused his current disability.  Though the 
veteran may attest to symptoms he has experienced, he is not 
competent to opine on the diagnosis or etiology of his 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As a lay person, the veteran simply does not have the 
necessary medical training and/or expertise to make a 
diagnosis or determine the cause of his back condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board further finds the veteran's recollections unreliable, 
because, as is discussed in greater detail below, the veteran 
has variously attributed his back pain to several incidents in 
service, none of which are documented in his service treatment 
records.

The veteran was afforded a VA examination of his back in 
February 1986 in conjunction with his original claim for 
service connection.  At his February 1986 VA examination, the 
veteran attributed his back injury to moving desks during his 
military service.  The VA examiner found the veteran's back to 
be normal upon examination, with no disabilities.  February 
1986 spine x rays were also normal.  

The next documented complaints of back pain occurred more than 
six years later, in March 1992, when the veteran was seen at 
the Montgomery VA medical center.  The veteran reported no 
back injuries, but stated that he had suffered intermittent 
back pain since his military service.  Again, no specific 
diagnosis was noted.

The veteran was seen at the Memphis VA medical center, nine 
years later, in May 2001, again with complaints of back pain.  
At this examination, the veteran attributed his back pain to 
doing sit-ups during his military service.  The veteran 
reported that he was currently working as a floor cleaner, and 
that applying pressure to the floor caused pain in his back.  
The veteran denied doing any heavy lifting on his job.  The 
examiner diagnosed low back strain.  This evidence represents 
the first post-service diagnosis of a disability of the low 
back.  

As noted, an MRI at the Memphis VA medical center in June 2002 
led to diagnosis of DDD with a small herniation on the left 
side at L2 and L5-S1.  The veteran underwent surgery on his 
back at the Memphis Regional Medical Center in 2004.  The 
veteran has continued to receive care for his back condition 
at the Memphis VA medical center.  

The Board notes that there are several long gaps in the 
veteran's medical records during which he did not seek 
treatment for back pain.  With regard to the years-long 
evidentiary gaps in this case between documented complaints 
of back pain, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between 
evidence of complaints or symptoms of back pain is itself 
evidence which tends to show that the claimed disability did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The lack of continuity of symptomatology weighs against 
finding that the veteran's in-service injury caused any 
residual or chronic condition.  See Cahall v. Brown, 7 Vet. 
App. 232, 236 (1994); see also 38 C.F.R. §3.303(b) ("For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time....").  The medical evidence of 
record does not establish that there was a continuity of 
symptomatology dating back to the veteran's military service.  
The veteran was not actually diagnosed with any back 
disability (low back strain) until May 2001.  Moreover, as 
shown above, the first diagnosis of arthritis (DDD) of the 
lumbar shown is not shown until 2002.  The presumption of 
service connection as per 38 C.F.R. §§ 3.307, 3.309(a) is 
simply not warranted.

Although the most probative evidence in this case shows that 
the claimed disability was not present during the veteran's 
active service or for several years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is 
a causal connection between the claimed condition and service, 
service connection may be established.  Godfrey v. Derwinski, 
2 Vet. App. 354 (1992).  

The Board acknowledges that there are conflicting medical 
opinions as to the etiology of the veteran's current 
disabilities, associated with the veteran's claims file.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

VA received a letter regarding the veteran's claimed 
disability from Dr. S. D. N., a private physician, in July 
2006.  Dr. S. D. N. stated his opinion that the veteran's DDD 
and disk herniation were obtained while on active duty in the 
military.  Dr. S. D. N. further stated that he based his 
conclusions upon review of the veteran's treatment in November 
1985, and December 1985, x-rays from November 1985, and VA 
outpatient medical records from March 1992 and April 1992.  

The Board finds the letter of Dr. S. D. N. to be conclusory, 
with no evidence to support his opinion.  The Board notes that 
Dr. S. D. N. did not provide any medical records documenting 
any treatment that he had provided for the veteran's back 
problems.  The Board further notes that the medical records 
and x-rays noted by Dr. S. D. N. do not indicate that the 
veteran was suffering from any chronic back problems, but 
instead that the veteran's spine appeared normal and that he 
was merely suffering from back strain that was resolving.  
Furthermore, Dr. S. D. N. does not address the long periods of 
time during which there are no documented complaints or 
treatment of the veteran's back pain.  The Board finds that 
Dr. S. D. N's. opinion is not supported by the evidence of 
record or by sufficient rationale.  Therefore, the Board finds 
the letter of Dr. S. D. N. of little probative value as to the 
cause of the veteran's current back conditions.  

The veteran underwent a VA examination in July 2008.  The VA 
examiner noted that the veteran was initially uncooperative 
during the range of motion testing, but that with 
encouragement, he participated more reasonably.  The VA 
examiner diagnosed the veteran with moderate spondylosis of 
the lumbar spine.  The examiner opined that it was "less 
likely than not" that the veteran's in-service back strain 
caused his current back problems.  In support of his 
conclusion, the VA examiner noted that the veteran currently 
exhibited multiple levels of spondylosis, which is a multi-
factorial disease process.  In comparison, traumatic injuries 
may be attributed to one level of disease.  The examiner 
further noted that the veteran did not seek medical attention 
for his back until several years after he left the service, 
and that he did not appear to develop radiculopathy until many 
years later.  

Significantly, the VA examiner was able to examine the 
veteran's entire claims file, including medical records 
demonstrating that the veteran had several long periods of 
time during which he was not treated for back problems.  See 
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008) (the probative value of a medical opinion comes from 
whether it is factually accurate, fully articulated, and 
contains sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  Most persuasively, 
the July 2008 VA examiner included with his opinion a 
detailed discussion of medical principals that supported his 
conclusion that the veteran's back problems were not 
connected to an event, injury, or disease the veteran 
experienced during his military service.  Furthermore, the 
conclusions of the July 2008 VA examiner are consistent with 
the lack of contemporaneous medical records demonstrating 
chronic back problems, and the long periods between the 
veteran's discharge from service and his first diagnosis of 
DDD, spondylosis, and radiculopathy.  After reviewing both 
opinions, the Board finds the opinion of the July 2008 VA 
examiner to be more probative and therefore more persuasive 
than that of the July 2006 private physician.

For all the foregoing reasons, the Board concludes that the 
most probative evidence of record does not link the veteran's 
bipolar disorder to his military service, and that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back condition.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Accordingly, the Board concludes that 
service connection for a back condition is not warranted.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for a back condition is reopened.

Entitlement to service connection for a back condition is 
denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


